—Judgment, Supreme Court, New York County (Felice Shea, J.), rendered October 24, 1995, convicting defendant, after a jury trial, of resisting arrest, and sentencing him to time served, and judgment, same court (Herbert Altman, J.), rendered December 21, 1995, convicting defendant, upon his guilty plea, of criminal possession of a controlled substance in the second degree, and sentencing him to a term of 4 years to life, unanimously affirmed.
Defendant’s suppression motion was properly denied. The radio transmission of an assault in progress and the indications from a woman in that building directing them to the screams of another woman, which the officers themselves heard just prior to defendant’s appearance in the building’s doorway, together with defendant’s actions of immediately stopping upon seeing the officers, widening his eyes, dropping his mouth and then running back inside the building, provided reasonable suspicion to pursue defendant (see, People v Martinez, 80 NY2d 444, 448; People v Blackwell, 206 AD2d 300, appeal dismissed 85 NY2d 851). Defendant’s abandonment of a clear plastic bag of cocaine was thus not precipitated by any unlawful police conduct.
Defendant’s challenge to his resisting arrest conviction is without merit. Concur — Rosenberger, J. P., Wallach, Tom and Saxe, JJ.